     Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 1 of 13



                UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA

CARTER PAGE,
                    Plaintiff,
v.
DEMOCRATIC NATIONAL                    Case No. CIV-18-1019-HE
COMMITTEE; PERKINS COIE LLP;
MARC ELIAS; AND MICHAEL
SUSSMANN,
                    Defendants.




          REPLY IN SUPPORT OF DEFENDANTS’ MOTION
 TO DISMISS COMPLAINT UNDER RULES 12(B)(1), 12(B)(2), AND 12(B)(6)
           Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 2 of 13



I.     INTRODUCTION

       Plaintiff Carter Page’s Opposition (“Opp.”) still fails (and largely does not even try)

to remedy the overarching and fatal defect of his Complaint—namely, a demonstrable lack

of both personal jurisdiction over the Defendants and subject-matter jurisdiction over

Page’s claims. Neither his Complaint nor his Opposition establishes any Defendant’s

meaningful ties to Oklahoma, and Page does not even attempt to provide a cogent theory

as    to   how     any    Defendant      “targeted”    Oklahoma       to   establish    personal

jurisdiction. Moreover, Page fundamentally misapprehends the requirements of both

federal question and diversity jurisdiction—neither of which is present here. Either

jurisdictional defect independently warrants dismissal.

       Instead, Page doubles down on the recycled conspiracy theories and conclusory

allegations that a New York federal court already rejected in 2017. But even if Page could

satisfy his jurisdictional burden, his substantive allegations are still plainly deficient to pass

Rule 12(b)(6) muster. Substituting a stream of political commentary in place of

meaningful legal analysis, Page introduces a flurry of new accusations and conspiracy

theories in his brief that only underscore the defects of his actual claims. Simply put, Page

does not—and cannot—point to alleged facts sufficient to state any plausible cause of

action, and his Complaint should be dismissed with prejudice accordingly.

II.    PAGE FAILS TO ESTABLISH JURISDICTION

       As Page’s Opposition confirms, this Court need proceed no further than a threshold

jurisdictional inquiry to properly dispose of this case. Page makes no effort at all to explain

why general personal jurisdiction exists with respect to three of the four Defendants—

                                                1
         Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 3 of 13



Perkins Coie LLP (“Perkins Coie”), Marc Elias, and Michael Sussmann. And the most he

can muster as to the Democratic National Committee (“DNC”) is a general association with

Oklahoma’s state democratic party. But the DNC’s relatively modest in-state activities fall

well short of rendering the DNC “at home” in Oklahoma. Likewise, Page’s attempt to

establish specific personal jurisdiction on the sole basis that Page—as the managing

partner of an Oklahoma company—was a purported focus of Defendants’ alleged actions

ignores that a plaintiff’s forum relationship is all but irrelevant to the jurisdictional analysis.

       Page fares no better on subject-matter jurisdiction. He guesses at the citizenship of

multiple Defendants, and admits that he presently is either stateless or shares a New York

citizenship with numerous Perkins Coie partners—both of which defeat diversity among

the parties. And instead of addressing his failure to state a viable federal-law claim

sufficient to support federal question jurisdiction, Page imagines new theories based on the

allegedly unconstitutional activities of third parties—none of whom is named as a

defendant in this case. This case should be dismissed on jurisdictional grounds.

       A.      Page Offers Zero “Competent Proof” of Defendants’ Forum Contacts
               and Therefore Fails to Establish General Personal Jurisdiction

       For starters, Page’s Opposition—like his Complaint—makes no mention of any

Oklahoma contacts on the part of any Defendant, with the lone exception of the DNC. Page

therefore concedes that Perkins Coie and Messrs. Sussmann and Elias are not subject to

general jurisdiction in this Court. See Defs.’ Opening Br. at 10.

       With respect to the DNC, the sole evidence Page cites is the fact that the DNC

provides monthly financial contributions to Oklahoma’s state democratic party—just as


                                                2
         Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 4 of 13



the DNC financially supports democratic party affiliates in all other 49 states. See Opp.

at 14 (“[The DNC’s] Oklahoma Democratic Party affiliate announced earlier last year that

beginning in October 2017, ‘all state parties will receive a monthly $10,000 investment

from the DNC through 2018.’” (emphasis added)). If such a generic forum association

were enough, the DNC would be subject to all-purpose jurisdiction in every federal court

in the country. That cannot be—and is not—the law. See Daimler AG v. Bauman, 571

U.S. 117, 139 n.20 (2014) (“A corporation that operates in many places can scarcely be

deemed at home in all of them.”). The question “is not whether a [defendant’s] in-forum

contacts can be said to be in some sense continuous and systematic, it is whether that

corporation’s affiliations with the State are so continuous and systematic as to render it

essentially at home in the forum State.” Id. at 137-139 (emphasis added). Here, Page’s

reliance upon the DNC’s mere intermittent forum activities and limited relationship with

the state party confirm the obvious—that the DNC is decidedly not “at home” in Oklahoma.

See Defs.’ Opening Br. at 9-11. Accordingly, general jurisdiction is inapplicable.

       B.     Page’s Novel Theories of Specific Jurisdiction are Patently Deficient

       Page flatly ignores Defendants’ arguments as to specific jurisdiction. See Defs.’

Opening Br. at 11-13. Making no attempt to show that Defendants purposefully directed

their alleged activities toward Oklahoma and that his claims arise out of Defendants’ forum

contacts, as the law requires, Page instead conjures new theories that are untethered to his

Complaint and legally irrelevant in any event. Page newly suggests, for example, that

Defendants’ alleged defamation somehow precipitated the decision of the U.S. Foreign

Intelligence Surveillance Court (“FISC”) to approve governmental surveillance of Page

                                             3
         Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 5 of 13



following the 2016 presidential election, and argues that such monitoring “so clearly

offended all traditional notions of ‘fair play and substantial justice’” that the propriety of

personal jurisdiction is “readily self-evident.” Opp. at 12. But constitutional fairness is

not about the supposed gravity of the conduct alleged; it turns on whether a defendant may

fairly be haled before a specific forum’s courts. See Benton v. Cameco Corp., 375 F.3d

1070, 1075 (10th Cir. 2004). Here, because Page fails to establish any Defendant’s

substantial Oklahoma nexus, he cannot meet his burden even at the first step of the analysis.

       Page’s other scattershot arguments warrant only brief mention:

    Page claims that the U.S. Attorney for the District of Utah’s review of allegations
     of FBI misconduct “add[] to the inherent appropriateness of the Tenth Circuit
     jurisdiction.” Opp. at 12. But a supposed inquiry by a governmental agency in a
     different state has no bearing on jurisdiction in Oklahoma.

    Page appears to argue that because his Complaint was properly served, jurisdiction
     is proper. See id. at 25. But compliance with statutory service-of-process rules does
     not dictate whether a defendant’s forum contacts render jurisdiction constitutionally
     appropriate. See Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063,
     1070 (10th Cir. 2008) (distinguishing between “whether any applicable statute
     authorizes the service of process on defendants” and “whether the exercise of such
     statutory jurisdiction comports with constitutional due process demands”).

    Page asserts that a lawsuit in Oklahoma state court involving members of the local
     Democratic party somehow exposes the DNC to jurisdiction in the State. See Opp.
     at 15. But the case Page cites, involving a Tulsa city redistricting plan, has nothing
     to do with the DNC or any of the facts alleged in this action.

    Page contends that jurisdiction is proper because Defendants’ “activities with the
     FISC and the media” caused him to suffer “life-threatening damages . . . at his
     principal place of business in Oklahoma.” Id. at 14-15. But the Supreme Court has
     “consistently rejected attempts to satisfy the defendant-focused ‘minimum contacts’
     inquiry by demonstrating contacts between the plaintiff . . . and the forum State.”
     Walden v. Fiore, 571 U.S. 277, 284 (2014); see Defs.’ Opening Br. at 13.

    Finally, Page argues that venue is proper here because, in light of purported “threats”
     he is facing “in New York State” and elsewhere, there is “likely” no other court in
                                              4
         Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 6 of 13



       which this case could be brought. Opp. at 15. That argument is not only legally
       irrelevant to the jurisdictional question, see United States v. 51 Pieces of Real Prop.,
       17 F.3d 1306, 1310 (10th Cir. 1994) (“Venue . . . is distinct from jurisdiction.”);1 it
       disingenuously ignores that Page did file suit in New York—asserting virtually
       identical claims against different defendants—last year, which was dismissed with
       prejudice, see Page v. Oath Inc., at *4, 2018 WL 1406621 (S.D.N.Y. Mar. 20, 2018).

       At base, Page’s response is remarkable for all it does not say. Page makes no

mention of any forum contacts on the parts of Perkins Coie, Mr. Elias, or Mr. Sussmann.

He glosses over the limited extent of the DNC’s in-forum contacts. And he simply ignores

that none of the alleged activities giving rise to his claims occurred in Oklahoma. On that

basis alone, the Court should dismiss this case for want of personal jurisdiction.

       C.     Page Fails to Establish Federal Subject-Matter Jurisdiction

              1.      Page Concedes He Lacks Citizenship or Cannot Establish Diversity

       Despite Page’s conclusory proclamations to the contrary, see Opp. at 18, diversity

of citizenship in this case is anything but absolute. For his part, Page continues to disclaim

any present domicile based on his “fugitive lifestyle.” Id. at 7. If Page is in fact “stateless,”

then he necessarily cannot rely on diversity jurisdiction. Newman-Green, Inc. v. Alfonzo-

Larrain, 490 U.S. 826, 828-29 (1989) (“stateless” party “destroyed complete diversity”).

       At the same time, Page concedes that New York was his “home state” before

adopting this supposedly transient status. Opp. at 7; see Defs.’ Opening Br. at 16. It is

black-letter law that an individual’s “domicile once acquired is presumed to continue until

it is shown to have been changed.” Mitchell v. U.S., 88 U.S. 350, 353 (1874). Here, to the

extent Page remains a citizen of New York, where multiple Perkins Coie partners also are


1
 Even if jurisdiction were somehow present here (and clearly it is not), Page has offered
no basis to find that venue would be proper in this Court. See 28 U.S.C. § 1391.
                                               5
         Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 7 of 13



domiciled,2 he cannot demonstrate diversity of citizenship.

       In an apparent effort to overcome these obstacles, Page makes a vague suggestion

that he intends “eventually” to establish residence in Oklahoma at some unspecified time—

“once the threats against his life are eventually resolved.” Opp. at 7. But Page’s self-

serving assertion of a “future intention to possibly or probably effect a change of domicile”

is irrelevant. Valentin v. Hosp. Bella Vista, 254 F.3d 358, 367 (1st Cir. 2001); see also

Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (domicile requires a

contemporaneous “physical presence in a place” and an “intent to remain there”).

       Finally, and in any event, Page’s brief reinforces his failure to establish the

citizenship of each Defendant, as required. Page hinges Perkins Coie’s citizenship on its

principal place of business in Washington state, and surmises that Messrs. Elias and

Sussmann likely live “in the District of Columbia, Maryland, Virginia or some other

jurisdiction near” their offices in Washington, D.C. Opp. at 18. But, as a partnership,

Perkins Coie’s headquarters does not dictate its citizenship; nor does Page’s speculation as

to Messrs. Elias and Sussmann’s possible residences suffice. Absent a clear indication of

each Defendant’s citizenship, “the Court has no basis to exercise diversity jurisdiction over

this case.” Weston v. Weston, 2008 WL 4058027 at *3 (N.D. Okla. Aug. 26, 2008).

              2.     Page’s Failure to Allege a Plausible Claim Under Federal Law
                     Forecloses Federal Question Jurisdiction

       Federal question jurisdiction exists only where “a substantial . . . question of federal



2
  See Defs.’ Opening Br. at 16 n.6. Approximately 25 of Perkins Coie’s partners reside in
the firm’s New York office. See https://www.perkinscoie.com/en/professionals/.
                                              6
         Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 8 of 13



law [is] present on the face of [a] well-pleaded complaint.” SFF-TIR, LLC v. Stephenson,

250 F. Supp. 3d 856, 966 n.72 (N.D. Okla. 2017). Here, Page has not alleged facts

sufficient to state a plausible federal claim, see Section III infra—and his apparent effort

to contest the constitutionality of third-party “surveillance intrusions” purportedly “caused

by the Defendants[’]” alleged actions (Opp. at 17) is irrelevant to the jurisdictional inquiry.

Federal question jurisdiction is therefore inapplicable, and Page’s failure to establish

jurisdiction over the subject-matter of this action independently mandates dismissal.

III.   PAGE FAILS TO STATE A VIABLE CAUSE OF ACTION

       This Court need not reach the merits of Page’s claims. But regardless, Page’s 35-

page brief only confirms that the personal and political grievances which led him to file

this lawsuit have nothing to do with the facts and claims actually alleged in the Complaint.

Page devotes most of his Opposition to describing the supposed “injustices” he suffered as

a result of “unconstitutional civil rights abuses” carried out by “the USG [United States

Government]” as part of a “state-sponsored surveillance operation against” him, and strains

to somehow link those “injustices” to Defendants. Opp. at 18-19. But Page’s misguided

attempt to inject new and irrelevant facts only underscores that the allegations set forth in

his Complaint are woefully inadequate to state a viable claim. 3

       A.      Terrorism Claims

       With respect to his claims under the federal Anti-Terrorism Act (“ATA”), Page


3
 Page’s newly-contrived allegations are not only factually irrelevant, but also procedurally
improper. See Jojola v. Chavez, 55 F.3d 488, 494 (10th Cir. 1995) (“[I]n determining
whether to grant a motion to dismiss, the district court . . . [is] limited to assessing the legal
sufficiency of the allegations contained within the four corners of the complaint.”).
                                                7
         Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 9 of 13



largely abandons his original factual allegations in favor of novel accusations against third-

parties not named as defendants in this case—including the FBI and Christopher Steele.

See Opp. at 21-22. But the supposed actions of these outside parties—virtually none of

which is alleged in the Complaint—cannot support a claim against Defendants.4

       In any event, Page continues to argue that any purported misconduct and resulting

injury occurred primarily within the United States. See, e.g., Opp. at 7 (describing alleged

“Domestic Terror threats . . . in [Page’s] former home state of New York”). His ATA claim

therefore fails on its face. See Defs.’ Opening Br. at 18-20.

       B.     RICO Claims

       Page similarly attempts to reinvent his RICO claims, citing several new purported

predicate crimes—including false declarations, acts of terrorism, and fraud, see Opp. at 25-

26—that “were not pleaded in the complaint,” Kearney v. Dimanna, 195 F. App’x 717,

721 n.2 (10th Cir. 2006), and in any event are not remotely supported by the facts alleged.

Indeed, Page effectively (and unsurprisingly) discards his actual allegations. His brief

makes no mention of Defendants’ purported theft of “trade secrets,” and his lone arguments

concerning Defendants’ alleged acts of obstruction and “economic espionage” focus solely

on alleged misconduct by non-party actors. See, e.g., Opp. at 27. Without a single

plausibly alleged predicate act by any Defendant (let alone a “pattern” of racketeering



4
 See Estate of Parsons v. Palestinian Auth., 651 F.3d 118, 122 (D.C. Cir. 2011) (“[T]o
prevail, a plaintiff must prove that the defendant would have violated any one of a series
of predicate criminal laws had the defendant acted within the jurisdiction of the United
States.”) (emphases added); Taamneh v. Twitter, Inc., 2018 WL 5729232, at *4 (N.D. Cal.
Oct. 29, 2018) (“[T]he ATA provides only for primary or direct liability.”).
                                              8
        Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 10 of 13



activity), Page’s RICO claims necessarily cannot stand. See Defs.’ Opening Br. at 21-22.

       C.     Defamation Claim

       Page likewise fails to address any of Defendants’ substantive arguments as to why

his defamation claim cannot proceed. First, the “discovery rule” cannot revive Page’s

time-barred allegations because that exception “tolls the statute of limitations only ‘until

the injured party knows, or . . . should have known of the injury.’” Ballard v. Johnson &

Johnson, 2014 WL 5341851, at *5 (N.D. Okla. Oct. 20, 2014) (internal citations omitted).

Page concedes that he knew about the offending statements back when they were published

in 2016, or, at the latest, when he filed an identical (failed) complaint in New York federal

court in early 2017. Compl. ¶¶ 18, 31; see also Defs.’ Opening Br. at 1.

       Second, Page offers no credible reason to deem him a “private” figure. The facts

remain that (i) Page was one of four foreign policy advisors to the Republican nominee for

President—a matter of national importance and interest; (ii) Mr. Trump thrust Page into

the spotlight by naming him a key advisor; and (iii) Page, while advising Mr. Trump,

delivered numerous controversial speeches viewed as pro-Russia and critical of the United

States, which predictably garnered widespread media coverage.            See Compl. ¶ 80;

Deripaska v. Associated Press, 282 F. Supp. 3d 133, 142 (D.D.C. 2017) (Russian oligarch

was limited-purpose public figure given connections to Putin and Trump campaign).5


5
 Page’s cited cases stand in stark contrast. See, e.g., Lawrence v. Moss, 639 F.2d 635, 637
(10th Cir. 1981) (private figure plaintiff “made no speeches and no radio or television
appearances and did not write for public consumption”); Hutchinson v. Proxmire, 443 U.S.
111, 135 (1979) (plaintiff “at no time assumed any role of public prominence”); Wolston
v. Reader’s Digest Ass’n, Inc., 443 U.S. 157, 165-66 (1979) (plaintiff received no media
attention prior to being “dragged unwillingly into the controversy”).
                                             9
        Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 11 of 13



       Finally, Page makes no effort to clarify his vague and conclusory allegations

concerning Defendants’ purportedly defamatory statements. Page cites a single irrelevant

case, interpreting Florida law, in response to Defendants’ argument that the statements he

challenges did not harm Page’s reputation. See Opp. at 33.6 But Page accepts that he has

significant business and political ties to Russia, see Compl. ¶¶ 46, 78-80, and fails to plead

reputational harm as Oklahoma law requires. Both deficiencies defeat Page’s claim.

       D.     Tortious Interference

       Page devotes less than a page to his tortious interference claim, offering only a

broad-brushed assertion that the “illegal surveillance of the Plaintiff that stemmed from . . .

‘opposition research’ funded, enabled and managed by the Defendants” “discouraged all

parties” from doing business with him and caused “extraordinary harm.” Opp. at 34. But

Page does not allege—and cannot identify—a single contract or specific business

relationship that was impacted by Defendants’ alleged “opposition research,” and thus fails

to plead even the most basic element of a tortious interference claim. See Cross Media

Works, Inc. v. Reid, 2010 WL 4811758, at *3 (W.D. Okla. Nov. 19, 2010).

IV.    CONCLUSION

       For these and the further reasons stated in Defendants’ Opening Brief, Defendants

respectfully request that the Court dismiss Page’s Complaint with prejudice.


6
  Oklahoma—not Florida—law governs Page’s claims, and requires Page to establish
reputational harm, which he has not done. Compare Time, Inc. v. Firestone, 424 U.S. 448,
460 (1976) (“Florida has . . . decided to permit recovery for other injuries without regard
to measuring the effect the falsehood may have had upon a plaintiff’s reputation.”), with
Herbert v. Okla. Christian Coal., 992 P.2d 322, 327 n.4 (Okla. 1999) (“A communication
is defamatory if it tends to so harm the reputation of another. . . .”).
                                              10
      Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 12 of 13




Dated: January 18, 2019


                               Respectfully submitted,
                                /s/ Kathryn H. Ruemmler
                               George S. Corbyn, Jr. (OBA number 1910)
                               CORBYN HAMPTON BARGHOLS
                               PIERCE, PLLC
                               211 North Robinson, Suite 1910
                               One Leadership Square
                               Oklahoma City, Oklahoma 73102
                               Telephone: (405) 239-7055
                               gcorbyn@corbynhampton.com

                               Kathryn H. Ruemmler (pro hac vice)
                               Stephen P. Barry (pro hac vice)
                               LATHAM & WATKINS LLP
                               555 Eleventh Street, NW, Suite 1000
                               Washington, D.C. 20004
                               Telephone: (202) 637-2200
                               kathryn.ruemmler@lw.com
                               stephen.barry@lw.com

                               Nicholas L. McQuaid (pro hac vice)
                               Matthew S. Salerno (pro hac vice)
                               LATHAM & WATKINS LLP
                               885 Third Avenue,
                               New York, N.Y. 10022
                               Telephone: (212) 906-1200
                               nicholas.mcquaid@lw.com
                               matthew.salerno@lw.com


                               Attorneys for Defendants




                                    11
        Case 5:18-cv-01019-HE Document 26 Filed 01/18/19 Page 13 of 13



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel registered for ECF.



                                            /s/ Kathryn Ruemmler_________________
                                            George S. Corbyn, Jr. (OBA number 1910)
                                            CORBYN HAMPTON BARGHOLS
                                            PIERCE, PLLC
                                            211 North Robinson, Suite 1910
                                            One Leadership Square
                                            Oklahoma City, Oklahoma 73102
                                            Telephone: (405) 239-7055
                                            gcorbyn@corbynhampton.com

                                            Kathryn Ruemmler (pro hac vice)
                                            Stephen P. Barry (pro hac vice)
                                            LATHAM & WATKINS LLP
                                            555 Eleventh Street, NW, Suite 1000
                                            Washington, D.C. 20004
                                            Telephone: (202) 637-2200
                                            kathryn.ruemmler@lw.com
                                            nicholas.mcquaid@lw.com
                                            stephen.barry@lw.com

                                            Nicholas L. McQuaid (pro hac vice)
                                            Matthew S. Salerno (pro hac vice)
                                            LATHAM & WATKINS LLP
                                            885 Third Avenue,
                                            New York, N.Y. 10022
                                            Telephone: (212) 906-1200
                                            matthew.salerno@lw.com


                                            Attorneys for Defendants




                                             12
